Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

dated March 20, 2017

by and between

NewStar Commercial Loan Funding 2017-1 LLC,
as Issuer

and

NewStar Financial, Inc.,
as Collateral Manager

 

 

 

--------------------------------------------------------------------------------

 

 

Section 1.

 

Definitions

 

2

Section 2.

 

General Duties and Authority of the Collateral Manager

 

7

Section 3.

 

Purchase and Sale Transactions; Brokerage

 

12

Section 4.

 

Additional Activities of the Collateral Manager

 

14

Section 5.

 

Conflicts of Interest

 

17

Section 6.

 

Records; Confidentiality

 

18

Section 7.

 

Obligations of Collateral Manager

 

19

Section 8.

 

Compensation

 

20

Section 9.

 

Benefit of the Agreement

 

23

Section 10.

 

Limits of Collateral Manager Responsibility

 

23

Section 11.

 

No Joint Venture

 

24

Section 12.

 

Term; Termination

 

24

Section 13.

 

Assignments

 

26

Section 14.

 

Removal for Cause

 

27

Section 15.

 

Obligations of Resigning or Removed Collateral Manager

 

30

Section 16.

 

Representations and Warranties

 

30

Section 17.

 

Limited Recourse; No Petition

 

33

Section 18.

 

Notices

 

34

Section 19.

 

Binding Nature of Agreement; Successors and Assigns

 

35

Section 20.

 

Entire Agreement; Amendment

 

35

Section 21.

 

Governing Law

 

36

Section 22.

 

Submission to Jurisdiction

 

36

Section 23.

 

Waiver of Jury Trial

 

36

Section 24.

 

Conflict with the Indenture

 

36

Section 25.

 

Subordination; Assignment of Agreement

 

36

Section 26.

 

Indulgences Not Waivers

 

37

Section 27.

 

Costs and Expenses

 

37

Section 28.

 

Third Party Beneficiary

 

37

Section 29.

 

Titles Not to Affect Interpretation

 

38

Section 30.

 

Execution in Counterparts

 

38

Section 31.

 

Provisions Separable

 

38

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

This AMENDED AND RESTATED Collateral Management Agreement (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of March 20, 2017, is entered into by and between NewStar Commercial Loan
Funding 2017-1 LLC (formerly known as NewStar Commercial Loan Funding 2013-1
LLC), a Delaware limited liability company (the “Issuer”), and NEWSTAR
FINANCIAL, INC., a Delaware corporation, in its capacity as collateral manager
hereunder (together with its successors and permitted assigns, the “Collateral
Manager”).

WITNESSETH:

WHEREAS, the Issuer and the Collateral Manager previously entered into a
Collateral Management Agreement dated as of September 11, 2013 (such agreement,
as amended, modified or waived prior to the date hereof, the “Existing
Agreement”);

WHEREAS, the parties hereto now wish to amend and restate the Existing Agreement
in its entirety in order to make certain additional changes agreed to by the
parties hereto;

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with;

WHEREAS, the replacement Notes will be issued pursuant to an Indenture to be
dated as of September 11, 2013 (as amended by that certain First Supplemental
Indenture, dated as of January 15, 2014 and that certain Second Supplemental
Indenture, dated as of March 20, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Indenture”), between the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”);

WHEREAS, the Issuer had pledged all Collateral Obligations and the other Assets,
all as set forth in the Indenture, to the Trustee as security for the Issuer’s
obligations under the Indenture;

WHEREAS, the Issuer has appointed NewStar Financial, Inc. as the Collateral
Manager to provide the services described herein and NewStar Financial, Inc. has
accepted such appointment;

WHEREAS, the Indenture authorizes the Issuer to enter into this Agreement,
pursuant to which the Collateral Manager agrees to perform, on behalf of the
Issuer, certain investment management duties with respect to the acquisition,
administration and disposition of Assets in the manner and on the terms set
forth herein and to perform such additional duties as are consistent with the
terms of this Agreement and the Indenture as the Issuer may from time to time
reasonably request; and

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Section 1.Definitions.

(a)As used in this Agreement:

“Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as amended.

“Affiliate Transaction” shall have the meaning set forth in Section 5(a).

“Aggregate Collateral Management Fees” shall have the meaning set forth in
Section 8(a).

“Aggregate Senior Collateral Management Fee” shall have the meaning set forth in
Section 8(a).

“Aggregate Subordinate Collateral Management Fee” shall have the meaning set
forth in Section 8(a).

“Agreement” shall have the meaning set forth in the preamble.

“Cause” shall have the meaning set forth in Section 14(a).

“Client” shall mean, with respect to any specified Person, any Person or account
for which the specified Person provides investment management services or
investment advice.  Solely for the purposes of this Agreement, the term Client
includes one or more direct or indirect wholly owned subsidiaries of the
Collateral Manager or of its affiliates which the Collateral Manager or such
affiliate treats as a proprietary account and not as a client for purposes of
the Advisers Act.

“Closing Date Assets” shall mean the Collateral Obligations acquired by the
Issuer on the Closing Date.

“Collateral Management Fees” shall have the meaning set forth in Section 8(a).

“Collateral Manager” shall have the meaning set forth in the preamble.

“Collateral Manager Breaches” shall have the meaning set forth in Section 10(a).

“Collateral Manager Information” shall mean the Collateral Manager Offering
Circular Information and any information in any amendment or supplement to the
Final Offering Circular that supplements or amends any of the Collateral Manager
Offering Circular Information.

“Collateral Manager Notes” shall mean any Notes owned by the Collateral Manager,
an Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control thereover.

2

--------------------------------------------------------------------------------

 

“Collateral Manager Offering Circular Information” shall mean the information
concerning the Collateral Manager in the Final Offering Circular set forth under
the headings “Risk Factors—Relating to the Collateral Manager”, “Risk
Factors—Relating to Certain Conflicts of Interest—Certain Conflicts of Interest
Relating to the Collateral Manager and its Affiliates”, and “The Collateral
Manager”.

“Collateral Manager Standard” shall mean the standard of care set forth in
Section 2(a).

“Collateral Principal Amount” shall mean, as of any date of determination, the
sum of (a) the Aggregate Principal Balance of the Collateral Obligations (other
than Defaulted Obligations except as otherwise expressly set forth herein or in
the other Transaction Documents) and (b) without duplication, the amounts on
deposit in any Account (including Eligible Investments therein) representing
Principal Proceeds; provided that for purposes of calculating the Concentration
Limitations, Defaulted Obligations shall be included in the Collateral Principal
Amount with a principal balance equal to the Defaulted Obligation Balance
thereof.

“Concentration Account” shall mean the Concentration Account subject to the
Intercreditor Agreement.

“Cumulative Deferred Senior Management Fee” shall have the meaning set forth in
Section 8(a).

“Cumulative Deferred Subordinate Management Fee” shall have the meaning set
forth in Section 8(a).

“Current Deferred Senior Management Fee” shall have the meaning set forth in
Section 8(a).

“Current Deferred Subordinate Management Fee” shall have the meaning set forth
in Section 8(a).

“Expenses” shall have the meaning set forth in Section 10(b).

“Fee Basis Amount” shall mean, as of any date of determination, the sum of (a)
the Collateral Principal Amount, (b) the aggregate outstanding principal balance
of all Defaulted Obligations and (c) the aggregate amount of all Principal
Financed Accrued Interest and Principal Financed Capitalized Interest.

“Final Offering Circular” shall mean the Final Offering Circular, dated as of
March 16, 2017, with respect to the Refinancing Notes.

“Indemnified Party” shall have the meaning set forth in Section 10(b).

“Indenture” shall have the meaning set forth in the recitals hereto.

3

--------------------------------------------------------------------------------

 

“Independent” shall mean, as to any Person, any other Person (including, in the
case of an accountant or lawyer, a firm of accountants or lawyers, and any
member thereof, or an investment bank and any member thereof) who (i) does not
have and is not committed to acquire any material direct or any material
indirect financial interest in such Person or in any Affiliate of such Person,
and (ii) is not connected with such Person as an officer, employee, promoter,
underwriter, voting trustee, partner, manager, director or Person performing
similar functions.  “Independent” when used with respect to any accountant may
include an accountant who audits the books of such Person if in addition to
satisfying the criteria set forth above, the accountant is independent with
respect to such Person within the meaning of Rule 101 of the Code of
Professional Conduct of the American Institute of Certified Public
Accountants.  For purposes of this definition, no manager, director or
independent review party of any Person will fail to be Independent solely
because such Person acts as an independent manager, independent director or
independent review party thereof or of any such Person’s affiliates.  Any
pricing service, certified public accountant or legal counsel that is required
to be Independent of another Person under the Indenture must satisfy the
criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

“Independent Review Party” shall have the meaning set forth in Section 5(b).

“Instrument of Acceptance” shall have the meaning set forth in Section 12(c).

“Intercreditor Agreement” shall mean the Intercreditor and Concentration Account
Administration Agreement (Wachovia Deposit Account), dated as of February 15,
2007, by and among U.S. Bank National Association, as account custodian and as
secured party, Wachovia Capital Markets, LLC, as administrative agent of a
credit facility, NewStar Financial, Inc., as originator, as original servicer,
as collateral manager and as concentration account servicer, NewStar CP Funding
LLC, as seller under a credit facility, U.S. Bank National Association, as
trustee for various facilities, NewStar Trust 2005-1, as an issuer, NewStar
Short-Term Funding LLC, as a borrower, NewStar Credit Opportunities Funding I
Ltd., as seller under a credit facility, IXIS Financial Products Inc., as
administrative agent of a credit facility and as an investor agent, NewStar
Warehouse Funding 2005 LLC, as an issuer, NewStar Structured Finance
Opportunities, LLC, as an Issuer, NewStar Commercial Loan Trust 2006-1, as an
issuer, NewStar Concentration LLC, as account titleholder, each party thereto
including, without limitation, each party that from time to time executes and
delivers a joinder thereto and Wachovia Bank, National Association, as
concentration account bank, as amended from time to time in accordance with the
terms thereof.

“Internal Policies” shall have the meaning set forth in Section 3(c).

“Issuer” shall have the meaning set forth in the preamble.

“Losses” shall have the meaning set forth in Section 10(b).

4

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean, with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition (other than
the performance of the Assets) or operations of the Issuer, taken as a whole,
(b) the validity or enforceability of the Indenture, this Agreement or the
Issuer’s Limited Liability Company Agreement or (c) the existence, perfection,
priority or enforceability of the Trustee’s lien on the Assets.

“Offering Circulars” shall mean, collectively, the Final Offering Circular and
the Preliminary Offering Circulars.

“Organizational Instruments” shall mean the memorandum and articles of
association or certificate of incorporation and bylaws (or the comparable
documents for the applicable jurisdiction), in the case of a corporation, or the
partnership agreement, in the case of a partnership, or the certificate of
formation and limited liability company agreement (or the comparable documents
for the applicable jurisdiction), in the case of a limited liability company.

“Owner” shall mean, with respect to any Person, any direct or indirect
shareholder, member, partner or other equity or beneficial owner thereof.

“Preliminary Offering Circulars” shall mean (i) the first Preliminary Offering
Circular, dated January 26, 2017, with respect to the Refinancing Notes and (ii)
the second Preliminary Offering Circular, dated February 13, 2017, with respect
to the Refinancing Notes.

“Refinancing Date” shall mean March 20, 2017.

“Registered Investment Adviser” shall mean a Person duly registered as an
investment adviser in accordance with and pursuant to Section 203 of the
Advisers Act.

“Related Person” shall mean, with respect to any Person, the owners of the
equity interests therein, directors, officers, employees, personnel, managers,
agents and professional advisors thereof.

“Responsible Officer” shall mean, with respect to any Person, any duly
authorized director, officer or manager of such Person with direct
responsibility for the administration of the applicable agreement and also, with
respect to a particular matter, any other duly authorized director, officer or
manager of such Person to whom such matter is referred because of such
director’s, officer’s or manager’s knowledge of and familiarity with the
particular subject. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

“Section 28(e)” shall have the meaning set forth in Section 3(b).

“Senior Collateral Management Fee” shall have the meaning set forth in Section
8(a).

“Senior Collateral Management Fee Shortfall Amount” shall have the meaning set
forth in Section 8(a).

“Statement of Cause” shall have the meaning set forth in Section 14(a).

5

--------------------------------------------------------------------------------

 

“Subordinate Collateral Management Fee” shall have the meaning set forth in
Section 8(a).

“Subordinate Collateral Management Fee Shortfall Amount” shall have the meaning
set forth in Section 8(a).

“Supermajority” shall mean, with respect to any Class of Notes, the holders of
at least 66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class.

“Termination Notice” shall have the meaning set forth in Section 14(a).

“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer with respect to the Assets, including, without limitation, (i)
selecting the Collateral Obligations and Eligible Investments to be acquired,
sold, terminated or otherwise disposed of by the Issuer, (ii) investing and
reinvesting the Assets, (iii) amending, waiving and/or taking any other action
commensurate with managing the Assets and (iv) instructing the Trustee with
respect to any acquisition, disposition or tender of, or Offer with respect to,
a Collateral Obligation, Equity Security, Eligible Investment or other assets
received in respect thereof in the open market or otherwise by the Issuer.

“Trustee” shall have the meaning set forth in the recitals hereto.

“Valuation” shall mean, with respect to any Collateral Obligation or Equity
Security, a recent (as determined by the Collateral Manager in its commercially
reasonable business judgment in accordance with the Collateral Manager Standard)
valuation of the fair market value of such Collateral Obligation or Equity
Security established by (i) reference to a third-party pricing service such as
LoanX or LPC or other service selected by the Collateral Manager in accordance
with the Collateral Manager Standard; provided that if a fair market value is
available from more than one pricing service, the highest such value so obtained
shall be used, or (ii) if data for such Collateral Obligation or Equity Security
is not available from such a pricing service, an analysis performed by a
nationally-recognized valuation firm to establish a fair market value of such
Collateral Obligation or Equity Security which reflects the price that would be
paid by a willing buyer to a willing seller of such Collateral Obligation or
Equity Security in an expedited sale on an arm’s-length basis.

(b)Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Indenture. The following rules apply
to the use of defined terms and the interpretation of this Agreement: (i) the
singular includes the plural and the plural includes the singular; (ii) “or” is
not exclusive (unless preceded by “either”) and “include” and “including” are
not limiting; (iii) unless the context otherwise requires, references to
agreements shall be deemed to mean and include such agreements as the same may
be amended, supplemented, waived and otherwise modified from time to time; (iv)
a reference to a law includes any amendment or modification to such law and any
rules or regulations issued thereunder or any law enacted in substitution or
replacement therefor; (v) a reference to a Person includes its successors and
assigns; (vi) a reference to a Section without further reference is to the
relevant Section of this Agreement; (vii) the headings of the Sections and
subsections are for convenience and shall not affect the meaning of this
Agreement; (viii) “writing”, “written” and

6

--------------------------------------------------------------------------------

 

comparable terms refer to printing, typing, lithography and other shall mean of
reproducing words in a visible form (including telefacsimile and electronic
mail); (ix) “hereof”, “herein”, “hereunder” and comparable terms refer to the
entire instrument in which such terms are used and not to any particular
article, section or other subdivision thereof or attachment thereto; and (x)
references to any gender include any other gender, masculine, feminine or
neuter, as the context requires.

Section 2.General Duties and Authority of the Collateral Manager.

(a)NewStar Financial, Inc. is hereby appointed as Collateral Manager of the
Issuer for the purpose of performing certain investment management functions
including, without limitation, supervising and directing the investment and
reinvestment of the Collateral Obligations and Eligible Investments and
performing certain administrative and advisory functions on behalf of the Issuer
in accordance with the applicable provisions of this Agreement, the Master Loan
Sale Agreement, and the Indenture, and NewStar Financial, Inc. hereby accepts
such appointment. The Collateral Manager will perform its obligations hereunder,
under the Master Loan Sale Agreement and under the Indenture with reasonable
care and in good faith, (i) using a degree of skill and attention no less than
that which the Collateral Manager exercises with respect to comparable assets
that it may manage for itself and its Clients and which is consistent with the
customary and usual collateral management practices that a prudent collateral
manager of national recognition in the United States would use to manage
comparable assets for its own account and for the account of others, and (ii) in
accordance with the Collateral Manager’s existing practices and procedures with
respect to investing in assets of the nature and character of the Assets. To the
extent not inconsistent with the foregoing, the Collateral Manager will follow
its customary standards, policies and procedures in performing its duties under
this Agreement, the Master Loan Sale Agreement and the Indenture.

(b)Subject to Section 2(a), Section 2(c)(i), Section 2(e), Section 5, Section 7
and Section 10 and to the applicable provisions of the Indenture, the Collateral
Manager shall, and is hereby authorized to:

(i)select the Collateral Obligations and Eligible Investments to be
acquired,  sold, terminated or otherwise disposed of by the Issuer;

(ii)invest and reinvest the Assets as provided in the Indenture;

(iii)instruct the Trustee with respect to any acquisition, disposition or tender
of, or Offer with respect to, a Collateral Obligation, Equity Security, Eligible
Investment or other assets received in respect thereof in the open market or
otherwise by the Issuer; and

(iv)perform all other tasks and take all other actions that any of the
Indenture,  the Master Loan Sale Agreement or this Agreement specify are to be
taken by the Collateral Manager.

The Collateral Manager shall, and is hereby authorized to, perform its
obligations hereunder and under the Indenture and the Master Loan Sale Agreement
in a manner which is consistent with the terms hereof and the applicable terms
of the Indenture and the Master Loan Sale Agreement. The Collateral Manager will
not be bound to comply with any supplement to

7

--------------------------------------------------------------------------------

 

the Indenture, however, until it has received a copy of any such supplement from
the Issuer or the Trustee and unless the Collateral Manager has consented
thereto, as provided in the Indenture.

Notwithstanding anything to the contrary in this Section 2(b), none of the
services performed by the Collateral Manager shall result in or be construed as
resulting in an obligation to perform any of the following: (i) the Collateral
Manager acting repeatedly or continuously as an intermediary in securities for
the Issuer; (ii) the Collateral Manager providing investment banking services to
the Issuer; or (iii) the Collateral Manager having direct contact with, or
actively soliciting or finding, outside investors to invest in the Issuer.

(c)Subject to the provisions concerning its general duties and obligations as
set forth in paragraphs (a) and (b) above and the terms of the Indenture, the
Collateral Manager shall provide, and is hereby authorized to provide, the
following services to the Issuer:

(i)The Collateral Manager shall perform the investment-related duties and
functions (including, without limitation, the furnishing of Issuer Orders and
Responsible Officer’s certificates) as are expressly required hereunder and
under the Indenture with regard to acquisitions, sales or other dispositions of
Collateral Obligations, Equity Securities, Eligible Investments and other assets
permitted to be acquired or sold under, and subject to, the Indenture (including
any proceeds received by way of Offers, workouts and restructurings of assets
owned by the Issuer) and shall comply with the requirements in the
Indenture.  The Collateral Manager shall have no obligation to perform any other
duties other than as expressly specified herein, in the Indenture or in the
Master Loan Sale Agreement as applicable to it, and the Collateral Manager shall
be subject to no implicit obligations of any kind. The Issuer hereby irrevocably
(except as provided below) appoints the Collateral Manager as its true and
lawful agent and attorney-in-fact (with full power of substitution) in its name,
place and stead and at its expense, in connection with the performance of its
duties provided for in this Agreement, in the Indenture or in the Master Loan
Sale Agreement, including, without limitation, the following powers: (A) to give
or cause to be given any necessary receipts or acquittance for amounts collected
or received hereunder or thereunder, (B) to make or cause to be made all
necessary transfers of the Collateral Obligations, Equity Securities and
Eligible Investments in connection with any acquisition, sale, termination or
other disposition made pursuant hereto and the Indenture and the Master Loan
Sale Agreement, (C) to execute (under hand, under seal or as a deed) and deliver
or cause to be executed and delivered on behalf of the Issuer all necessary or
appropriate bills of sale, assignments, agreements and other instruments in
connection with any such acquisition, sale, termination or other disposition,
(D) to make or cause to be made all Draw Requests and Class A-R Prepayments, and
(E) to execute (under hand, under seal or as a deed) and deliver or cause to be
executed and delivered on behalf of the Issuer any consents, votes, proxies,
waivers, notices, amendments, modifications, agreements, instruments, orders or
other documents in connection with or pursuant to this Agreement, the Master
Loan Sale Agreement, the Class A-R Purchase Agreement or the Indenture relating
to any Collateral Obligation, Equity Security, Eligible Investment, Draw Request
or Class A-R Prepayment. The Issuer hereby ratifies and confirms all that such
attorney-in-fact (or any substitute) shall lawfully do hereunder and pursuant
hereto and authorizes such attorney-in-fact to exercise full discretion and act
for the Issuer in the same manner and with the same force and effect as the
members, managers or officers of the Issuer might or could do in respect of the
performance of such services, as well as

8

--------------------------------------------------------------------------------

 

in respect of all other things the Collateral Manager deems necessary or
incidental to the furtherance or conduct of such services, subject in each case
to the other terms of this Agreement.  The Issuer hereby authorizes such
attorney-in-fact, in its sole discretion (but subject to applicable law and the
provisions of this Agreement and the Indenture), to take all actions that it
considers reasonably necessary and appropriate in respect of the Assets, this
Agreement, the Indenture and the other Transaction Documents. Nevertheless, if
so requested by the Collateral Manager or by a purchaser of any Collateral
Obligation or Eligible Investment, the Issuer shall ratify and confirm any such
sale, termination or other disposition by executing and delivering to the
Collateral Manager or such purchaser all proper bills of sale, assignments,
releases, powers of attorney, proxies, other orders and other instruments as may
reasonably be designated in any such request.  Except as otherwise set forth and
provided for herein, this grant of power of attorney is coupled with an
interest, and it shall survive and not be affected by the subsequent dissolution
or bankruptcy of the Issuer.  Notwithstanding anything herein to the contrary,
the appointment herein of the Collateral Manager as the Issuer’s agent and
attorney-in-fact shall automatically cease and terminate upon any termination of
this Agreement or upon the effective date of the appointment of a successor
Collateral Manager following the resignation of the Collateral Manager pursuant
to Section 12 or any removal of the Collateral Manager pursuant to Section
14.  Each of the Collateral Manager and the Issuer shall take such other
actions, and furnish such certificates, opinions and other documents, as may be
reasonably requested by the other party hereto in order to effectuate the
purposes of this Agreement and to facilitate compliance with applicable laws and
regulations and the terms of this Agreement, the Indenture, the Class A-R
Purchase Agreement and the Master Loan Sale Agreement.

(ii)The Collateral Manager shall instruct the Issuer with respect to the
acquisition of Collateral Obligations by the Issuer in accordance with the
Indenture.

(iii)Pursuant to the terms of this Agreement and subject to any applicable terms
of the Indenture, the Collateral Manager shall monitor the Assets on behalf of
the Issuer on an ongoing basis and shall provide or cause to be provided to the
Issuer all reports, schedules and other data reasonably available to the
Collateral Manager that the Issuer is required to prepare and deliver or cause
to be prepared and delivered under the Indenture, in such forms and containing
such information required thereby, in reasonably sufficient time for such
required reports, schedules and data to be reviewed and delivered by or on
behalf of the Issuer to the parties entitled thereto under the Indenture.  The
obligation of the Collateral Manager to furnish such reports, schedules and
other data is subject to the Collateral Manager’s timely receipt of necessary
information, reports, schedules and other data from the Person responsible for
the delivery or preparation thereof (including without limitation, Obligors of
the Collateral Obligations, the Rating Agencies and the Trustee) and to any
confidentiality restrictions with respect thereto. The Collateral Manager shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing reasonably believed by it to be genuine and to have been signed or
sent by a Person that the Collateral Manager has no reason to believe is not
duly authorized.  The Collateral Manager also may rely upon any statement made
to it orally or by telephone and made by a Person the Collateral Manager has no
reason to believe is not duly authorized, and shall not incur any liability for
relying thereon.  The Collateral Manager is entitled to rely on any other
information furnished to it by third parties that it reasonably believes in good
faith to be genuine.

9

--------------------------------------------------------------------------------

 

(iv)The Collateral Manager, on behalf of the Issuer, shall be responsible for
obtaining, to the extent reasonably practicable and to the extent such
information is readily available to it, any information concerning whether a
Collateral Obligation is a Discount Obligation or has become a Defaulted
Obligation, a Credit Risk Obligation, a Current Pay Obligation or a Credit
Improved Obligation.

(v)The Collateral Manager may, subject to and in accordance with the Indenture,
as agent of the Issuer and on behalf of the Issuer, direct the Trustee to take
any of the following actions with respect to a Collateral Obligation, Equity
Security or Eligible Investment, as applicable:

(A)purchase or otherwise acquire such Collateral Obligation or Eligible
Investment;

(B)retain such Collateral Obligation, Equity Security or Eligible Investment;

(C)sell or otherwise dispose of such Collateral Obligation, Equity Security or
Eligible Investment (including any assets received by way of Offers, workouts
and restructurings on assets owned by the Issuer) in the open market or
otherwise;

(D)if applicable, tender such Collateral Obligation, Equity Security or Eligible
Investment;

(E)if applicable, consent to or refuse to consent to any proposed amendment,
modification, restructuring, exchange or waiver;

(F)retain or dispose of any securities or other property (if other than cash)
received by the Issuer;

(G)waive any default with respect to any Defaulted Obligation;

(H)vote to accelerate the maturity of any Defaulted Obligation;

(I)participate in a committee or group formed by creditors of an issuer or a
borrower under a Collateral Obligation, Equity Security or Eligible Investment;

(J)after or in connection with the payment in full of all amounts owed under the
Notes and the termination without replacement of the Indenture or in connection
with any redemption of the Notes, advise the Issuer as to when, in the view of
the Collateral Manager, it would be in the best interest of the Issuer to
liquidate the Issuer’s investment portfolio (and, if applicable, after discharge
of the Indenture) and render such assistance as may be necessary or required by
the Issuer in connection with such liquidation or any actions necessary to
effectuate a redemption of the Notes;

10

--------------------------------------------------------------------------------

 

(K)advise and assist the Issuer with respect to the valuation of the Assets, to
the extent required or permitted by the Indenture;

(L)provide strategic and financial planning (including advice on utilization of
assets), financial statements and other similar reports;

(M)negotiate, modify or amend any indebtedness of the Issuer as authorized by
the Indenture in connection with a Refinancing; and

(N)exercise any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the Underlying
Documents of the Obligor or issuer of such Assets or the other documents
governing the terms of such Assets or take any other action consistent with the
terms of this Agreement or the Indenture which the Collateral Manager reasonably
determines to be in the best interests of the Issuer.

(vi)The Collateral Manager may, upon request of the Issuer, retain accounting
(including tax accountants), tax, counsel and other professional services on
behalf of the Issuer as may be needed by the Issuer.

(vii)In connection with the acquisition of any Collateral Obligation by the
Issuer, the Collateral Manager shall prepare, on behalf of the Issuer, the
information required to be delivered to the Trustee pursuant to the Indenture.

(viii)Where the Collateral Manager executes on behalf of the Issuer an agreement
or instrument pursuant to which any security interest over any assets of the
Issuer is created or released, the Collateral Manager shall promptly give
written notice thereof to the Issuer and shall provide the Issuer with such
information and/or copy documentation in respect thereof as the Issuer may
reasonably require.

(d)In performing its duties hereunder and when exercising its discretion and
judgment in connection with any transactions involving the Assets, the
Collateral Manager shall carry out any reasonable written directions of the
Issuer for the purpose of the Issuer’s compliance with its Organizational
Instruments and the Indenture; provided that such directions are not
inconsistent with any provision of this Agreement or the Indenture by which the
Collateral Manager is bound or prohibited by applicable law.

(e)In providing services hereunder, the Collateral Manager may, without the
consent of any Person, delegate to third parties (including without limitation
its affiliates) the duties assigned to the Collateral Manager under this
Agreement, and employ third parties (including without limitation its
affiliates) to render advice (including investment advice), to provide services
to arrange for trade execution and otherwise provide assistance to the Issuer,
and to perform any of the Collateral Manager’s duties under this Agreement;
provided that the Collateral Manager shall not (i) delegate investment advice
responsibilities including, without limitation, asset selection, credit review
and the negotiation and determination of the acquisition price of a Collateral
Obligation, to non-affiliates or (ii) be relieved of any of its duties hereunder
regardless of the performance of any services by third parties, including
affiliates.

11

--------------------------------------------------------------------------------

 

Section 3.Purchase and Sale Transactions; Brokerage.

(a)The Collateral Manager, subject to and in accordance with the Indenture and
the Master Loan Sale Agreement, as applicable, hereby agrees that it shall cause
any Transaction to be conducted on terms and conditions negotiated on an
arm’s-length basis (except as otherwise expressly required by the Indenture or
the Master Loan Sale Agreement) and in accordance with applicable law.  Except
as expressly permitted under the Indenture, no Assets (other than any Delayed
Drawdown Collateral Obligations or Revolving Collateral Obligations) shall be
purchased if such Assets may give rise to any obligation or liability on the
Issuer’s part to the Obligor or issuer thereof to take any action or make any
payment other than at the Issuer’s option.  

(b)To the extent required by applicable law, the Collateral Manager will seek to
obtain best execution (but shall have no obligation to obtain the lowest price
available) for all orders placed with respect to any Transaction, in a manner
permitted by law and in a manner it believes to be in the best interests of the
Issuer.  Subject to the preceding sentence, the Collateral Manager may, in the
allocation of business, select brokers and/or dealers with whom to effect trades
on behalf of the Issuer and may open cash trading accounts with such brokers and
dealers (provided that none of the Assets may be credited to, held in or subject
to the lien of the broker or dealer with respect to any such account).  In
addition, subject to the first sentence of this paragraph, the Collateral
Manager may, in the allocation of business, take into consideration research and
other brokerage services furnished to the Collateral Manager or its affiliates
by brokers and dealers which are not affiliates of the Collateral Manager;
provided that the Collateral Manager in good faith believes that the
compensation for such services rendered by such brokers and dealers complies
with the requirements of Section 28(e) of the Securities Exchange Act of 1934,
as amended (“Section 28(e)”), or in the case of principal or fixed income
transactions for which the “safe harbor” of Section 28(e) is not available, the
amount of the spread charged is reasonable in relation to the value of the
research and other brokerage services provided. Such services may be used by the
Collateral Manager in connection with its other advisory activities or
investment operations. The Collateral Manager may aggregate sales and purchase
orders placed with respect to the Assets with similar orders being made
simultaneously for itself, its affiliates or other accounts managed by the
Collateral Manager or by affiliates of the Collateral Manager, if in the
Collateral Manager’s reasonable judgment such aggregation shall result in an
overall economic benefit to the Issuer, taking into consideration the
advantageous selling or purchase price, brokerage commission or other expenses,
as well as the availability of such obligations or securities on any other
basis.  In accounting for such aggregated order price, commissions and other
expenses may be apportioned on a weighted average basis.  The Issuer
acknowledges and agrees that (i) the determination by the Collateral Manager of
any benefit to the Issuer will be subjective and will represent the Collateral
Manager’s evaluation at the time that the Issuer will be benefited by relatively
better purchase or sale prices, lower brokerage commissions, lower transaction
costs and expenses and beneficial timing of transactions or any combination of
any of these and/or other factors and (ii) the Collateral Manager shall be fully
protected with respect to any such determination to the extent the Collateral
Manager acts in accordance with the Collateral Manager Standard.

12

--------------------------------------------------------------------------------

 

(c)The Collateral Manager may, from time to time, be presented with investment
opportunities that fall within the investment objectives of the Issuer, of the
Collateral Manager and its affiliates, of Clients of the Collateral Manager or
its affiliates and of Persons with whom the Collateral Manager has entered into
co-investment arrangements.  In such circumstances, the Collateral Manager
expects to allocate such opportunities among the Collateral Manager, its
affiliates, Clients of the Collateral Manager or its affiliates and any other
Persons with whom the Collateral Manager has entered into any co-investment
arrangement, as applicable, in accordance with the allocation policy of the
Collateral Manager, as such policy may be amended from time to time, and on a
basis that the Collateral Manager determines in good faith is appropriate taking
into consideration such factors as any allocation and/or co-investment policy
agreed to with any such Persons, as applicable, and the contractual and legal
duties owed to such Persons, as applicable, the primary investment mandates of
each, the capital available to each, any restrictions on investment applicable
thereto, the sourcing of the transaction, the size of the transaction, the
amount of potential follow-on investing that may be required for such investment
and the other investments held by each, the relation of such opportunity to the
investment strategy thereof, reasons of portfolio balance, the remaining
investment or reinvestment period thereof and any other consideration deemed
relevant by the Collateral Manager in good faith.  The Collateral Manager will
seek to allocate investment opportunities across the Persons for which such
opportunities are appropriate in a manner that is fair and equitable over time
and consistent with (1) its internal conflict of interest and allocation
policies (as the same may be amended from time to time, the “Internal
Policies”), (2) any allocation and/or co-investment policy or agreement entered
into with any such Person, as each may be amended from time to time, and (3) the
requirements of applicable law.

(d)Subject to the covenants set forth in Section 5 with respect to repurchases
or substitutions, the Collateral Manager may effect client cross Transactions
where the Collateral Manager causes a Transaction to be effected between the
Issuer and another Client of the Collateral Manager or any of its affiliates at
any time that the Collateral Manager believes such Transaction to be fair to the
Issuer and the other such party involved.  The Collateral Manager may direct the
Issuer to acquire or dispose of Collateral Obligations in trades between the
Issuer and other Clients of the Collateral Manager or its affiliates in
accordance with applicable contractual and regulatory requirements.  In such
case, the Collateral Manager and such affiliates may have a potentially
conflicting division of loyalties and responsibilities regarding the Issuer and
the other parties to such trade.  Under certain circumstances, the Collateral
Manager and its affiliates may determine that it is appropriate to avoid such
conflicts by purchasing or selling a Collateral Obligation at a fair value that
has been calculated pursuant to the Collateral Manager’s valuation procedures to
another Client of the Collateral Manager or such affiliates.

13

--------------------------------------------------------------------------------

 

(e)The Collateral Manager may effect Transactions where the Issuer may invest in
loans and securities of Obligors or issuers in which the Collateral Manager
and/or its affiliates have a debt, equity or participation interest or may
acquire Collateral Obligations from the Collateral Manager or one of its
affiliates, in each case in accordance with applicable law, which may include,
(a) in connection with the Issuer’s purchase of Closing Date Assets on or before
the Closing Date, the Collateral Manager obtaining the consent and approval of
or on behalf of the Issuer by receiving the consent of the investors purchasing
an interest in the Notes on the Closing Date as described in the section in the
Final Offering Circular titled “—Related Parties; Purchase Price of Closing Date
Assets and Certain Additional Collateral Obligations Prior to the Effective
Date”, and (b) in connection with the Issuer’s purchase of additional Collateral
Obligations after the Closing Date (other than the acquisition of any Collateral
Obligation whose acquisition by the Issuer is consented to by the investors as
described in clause (a)), the Collateral Manager, if required by applicable law
or otherwise at its discretion, obtaining the consent and approval thereto of
the Issuer or of the Independent Review Party, if any, on behalf of the Issuer,
in either case prior to engaging in any such transactions between the Issuer and
the Collateral Manager or its affiliates. 

(f)In addition, in the future and with the prior blanket authorization of the
Issuer, which can be revoked at any time thereafter, the Collateral Manager may
enter into agency cross transactions where it or any of its Affiliates acts as
broker for the Issuer and for the other party to the transaction, to the extent
permitted under applicable law.  To the extent that any such transactions are
Affiliate Transactions, the Collateral Manager shall if required by applicable
law and otherwise in its discretion may obtain the written consent to such
transaction of the Issuer or of the Independent Review Party appointed by the
Issuer, if any.  However, the Issuer will be barred from acquiring debt assets
issued by Portfolio Companies.

(g)The Issuer acknowledges and agrees that the Collateral Manager or any of its
affiliates may acquire or sell Assets, for its own account or for the accounts
of its Clients, without either requiring or precluding the acquisition or sale
of such Assets for the account of the Issuer.  Such investments may be the same
or different from those made on behalf of the Issuer.  The Issuer acknowledges
that the Collateral Manager and its affiliates may enter into, for their own
accounts or for the accounts of others, credit default swaps relating to
Obligors and issuers with respect to the Collateral Obligations and Eligible
Investments included in the Assets.

Section 4.Additional Activities of the Collateral Manager.

Nothing herein shall prevent the Collateral Manager or any of its affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer, the Trustee, the Placement Agent, any Holder or their respective
Affiliates or any other Person or entity regardless of whether such business is
in competition with the Issuer or otherwise. Without prejudice to the generality
of the foregoing, partners, members, managers, shareholders, directors,
officers, employees and agents of the Collateral Manager, affiliates of the
Collateral Manager, and the Collateral Manager may:

(a)serve as managers or directors (whether supervisory or managing), officers,
employees, members, shareholders, partners, agents, nominees or signatories for
the Issuer or any affiliate thereof, or for any Obligor or issuer in respect of
any of the Collateral Obligations,

14

--------------------------------------------------------------------------------

 

Equity Securities or Eligible Investments or any affiliate thereof, to the
extent permitted by their respective Organizational Instruments and Underlying
Documents, as from time to time amended, or by any resolutions duly adopted by
or on behalf of the Issuer, its affiliates or any Obligor or issuer in respect
of any of the Collateral Obligations, Eligible Investments or Equity Securities
(or any affiliate thereof) pursuant to their respective Organizational
Instruments or otherwise;

(b)receive fees for services of whatever nature, including, without limitation,
origination, closing, structuring and other fees, rendered to the Obligor or
issuer in respect of any of the Collateral Obligations, Eligible Investments or
Equity Securities or any affiliate thereof;

(c)be retained to provide services unrelated to this Agreement to the Issuer or
its affiliates and be paid therefor, on an arm’s-length basis;

(d)be a secured or unsecured creditor of, or hold a debt obligation of or equity
interest in, the Issuer or any affiliate thereof or any Obligor or issuer of any
Collateral Obligation, Eligible Investment or Equity Security or any affiliate
thereof;

(e)subject to any applicable provisions in Section 3 or Section 5, sell any
Collateral Obligation or Eligible Investment to, or purchase or acquire any
Collateral Obligation or Equity Security from, the Issuer while acting in the
capacity of principal or agent;

(f)underwrite, arrange, structure, originate, syndicate, act as a distributor of
or make a market in any Collateral Obligation, Equity Security or Eligible
Investment;

(g)serve as a member of any “creditors’ board”, “creditors’ committee” or
similar creditor group with respect to any Collateral Obligation, Defaulted
Obligation, Eligible Investment or Equity Security; or

(h)act as collateral manager, portfolio manager, investment manager and/or
investment adviser or sub-adviser for Persons issuing securities backed by loans
and other assets similar to the Assets, collateralized loan obligation vehicles,
separately managed accounts, private funds or other pooled investment vehicles
and other similar investment vehicles owned in whole or in part by any of the
Collateral Manager, any affiliate thereof, any other Related Person or any
nonaffiliated third party.

As a result, such individuals and Persons may possess information relating to
Obligors and issuers of Collateral Obligations that is (a) not known to or (b)
known but restricted as to its use by the individuals at the Collateral Manager
responsible for monitoring the Collateral Obligations and performing the other
obligations of the Collateral Manager under this Agreement. Each of such
ownership and other relationships may result in securities laws restrictions on
transactions in such securities by the Issuer and otherwise create conflicts of
interest for the Issuer.  The Issuer acknowledges and agrees that, in all such
instances, the Collateral Manager and its affiliates may in their discretion
make investment recommendations and decisions that may be the same as or
different from those made with respect to the Issuer’s investments and they have
no duty, in making or managing such investments, to act in a way that is
favorable to the Issuer.

15

--------------------------------------------------------------------------------

 

The Issuer acknowledges that the Collateral Manager does not expect to maintain
information barriers with respect to confidential communications which restrict
the Collateral Manager from purchasing securities for itself, its affiliates or
its Clients.  The officers, employees or affiliates of the Collateral Manager
may possess information relating to Obligors and issuers of Collateral
Obligations that is not known to the individuals at the Collateral Manager
responsible for monitoring the Collateral Obligations and performing the other
obligations under this Agreement. The Collateral Manager may from time to time
come into possession of material non-public information that limits the ability
of the Collateral Manager to effect a transaction for the Issuer, and the
Issuer's investments may be constrained as a consequence of the Collateral
Manager's inability to use such information for advisory purposes or otherwise
to effect transactions that otherwise may have been initiated on behalf of the
Issuer.

The Collateral Manager in its discretion may not, or if required by applicable
law will not, direct the Trustee to acquire or sell Collateral Obligations,
Equity Securities or Eligible Investments issued by (i) Persons of which the
Collateral Manager, any of its affiliates or any of its officers, directors or
employees are directors or officers, (ii) Persons of which the Collateral
Manager, or any of its respective affiliates act as principal or (iii) Persons
about which the Collateral Manager or any of its affiliates have material
non-public information which the Collateral Manager deems would prohibit it from
advising as to the trading of such obligations or securities in accordance with
applicable law.

It is understood that the Collateral Manager and any of its affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons which may have investment policies similar
to those followed by the Collateral Manager with respect to the Assets and which
may own obligations or securities of the same class, or which are of the same
type, as the Collateral Obligations or the Eligible Investments or other
obligations or securities of the Obligors or issuers of the Collateral
Obligations or the Eligible Investments. The Collateral Manager will be free, in
its sole discretion, to make recommendations to others, or effect transactions
on behalf of itself or for others, which may be the same as or different from
those effected with respect to the Assets. Nothing in the Indenture or this
Agreement shall prevent the Collateral Manager or any of its affiliates, acting
either as principal or agent on behalf of others, from buying or selling, or
from recommending to or directing any other account to buy or sell, at any time,
obligations or securities of the same kind or class, or obligations or
securities of a different kind or class of the same Obligor or issuer, as those
directed by the Collateral Manager to be purchased or sold on behalf of the
Issuer. It is understood that, to the extent permitted by applicable law, the
Collateral Manager, its Owners, their affiliates or their respective Related
Persons or any member of their families or a Person or entity advised by the
Collateral Manager may have an interest in a particular transaction or in
obligations or securities of the same kind or class, or obligations or
securities of a different kind or class of the same Obligor or issuer, as those
whose acquisition or sale the Collateral Manager may direct hereunder.  If, in
light of market conditions and investment objectives, the Collateral Manager
determines that it would be advisable to purchase the same Collateral Obligation
both for the Issuer, the Collateral Manager, any of its affiliates, any Client
of the Collateral Manager or of its affiliates and any other Person with whom
the Collateral Manager has entered into any co-investment arrangement, as
applicable, the Collateral Manager will allocate such investment opportunities
across such Person for which such opportunities are appropriate consistent with
(i) its Internal Policies, (ii) any allocation and/or co-investment policy or
agreement entered into

16

--------------------------------------------------------------------------------

 

with any such Person, as applicable, as each may be amended from time to time,
and (iii) any applicable requirements of the Advisers Act. The Issuer agrees
that, in the course of managing the Collateral Obligations held by the Issuer,
the Collateral Manager may consider its relationships with its Clients
(including Obligors and issuers) and its affiliates.  The Collateral Manager may
decline to make a particular investment for the Issuer in view of such
relationships.

The Issuer acknowledges and agrees that the Collateral Manager and its
affiliates may make and/or hold investments on behalf of themselves or on behalf
of their respective Clients in an Obligor’s or issuer’s obligations or
securities that may be pari passu, senior or junior in ranking to an investment
in such Obligor’s or issuer’s obligations or securities made and/or held by the
Issuer, or otherwise may have interests different from or adverse to those of
the Issuer and may consider such interests in the course of managing the
Collateral Obligations held by the Issuer.

Section 5.Conflicts of Interest.

(a)Subject to compliance with any applicable laws and regulations and subject to
this Agreement and the applicable provisions of the Master Loan Sale Agreement
and the Indenture, the Collateral Manager may direct the Trustee to acquire a
Collateral Obligation from, or sell a Collateral Obligation or Equity Security
to, the Collateral Manager, any of its affiliates or any Client of Collateral
Manager or any of its affiliates for fair market value (or as may be otherwise
expressly required in the Transaction Documents (but in no event for less than
fair market value) in connection with the repurchase or substitution of a
Collateral Obligation by the Transferor under the Master Loan Sale
Agreement).  Fair market value will be determined as follows in connection with
any sale by the Issuer to an Affiliate:  Any Collateral Obligation or Equity
Security sold by the Issuer to an Affiliate shall be sold at a price equal to
the value determined either (i) by reference to bids for such Collateral
Obligation or Equity Security from three unaffiliated loan market participants
(or, if the Collateral Manager is unable to obtain bids from three such
participants, then such lesser number of unaffiliated loan market participants
from which the Collateral Manager can obtain bids using efforts consistent with
the Collateral Manager Standard), or (ii) if the Collateral Manager is unable to
obtain any bids for such Collateral Obligation or Equity Security from an
unaffiliated loan market participant, the value (determined as the bid side
market value) of such Collateral Obligation or Equity Security either (A) as
reasonably determined by the Collateral Manager (so long as the Collateral
Manager is a Registered Investment Adviser) consistent with the Collateral
Manager Standard, which value shall be consented to by the Issuer through the
Independent Review Party, if any, when required or permitted pursuant to this
Agreement and certified by the Collateral Manager to the Trustee or (B) as
determined by a Valuation obtained by the Collateral Manager with respect
thereto.  The Collateral Manager shall if required by applicable law and
otherwise in its discretion may obtain the written consent of the Issuer or of
the Independent Review Party appointed by the Issuer, if any, as provided herein
if any such transaction requires the consent of the Issuer under Section 206(3)
of the Advisers Act (an “Affiliate Transaction”) or as may be otherwise
requested by the Collateral Manager.  The Issuer acknowledges that an affiliate
of the Collateral Manager will hold or beneficially own all or a portion of the
outstanding Interests and certain Classes (or Class) of Notes, that the
Collateral Manager, its affiliates, or Clients of the Collateral Manager or of
its affiliates may acquire Notes or Interests and that any such investment may
give rise to

17

--------------------------------------------------------------------------------

 

conflicts of interest between the Collateral Manager’s duties to the Issuer
under this Agreement and such other interests.  In these and other
circumstances, the interests of the Issuer and/or the Holders with respect to
matters as to which the Collateral Manager is advising the Issuer may conflict
with the interests of the Collateral Manager, its affiliates or their respective
Clients. The Issuer hereby acknowledges that various potential and actual
conflicts of interest may exist with respect to the Collateral Manager as
described herein, in any other Transaction Document or in the Final Offering
Circular; provided that nothing in this Section 5 shall be construed as altering
the duties of the Collateral Manager referred to in this Agreement.

(b)The Issuer, at its option, may appoint an Independent third party to act on
behalf of the Issuer (such party, an “Independent Review Party”) with respect to
Affiliate Transactions or other actual or potential conflicts of interest
relating to the Collateral Manager, its affiliates and any other Related
Persons.  Decisions of any Independent Review Party shall be binding on the
Collateral Manager, the Issuer, the Holders of the Notes and the beneficial
owners thereof and the holders of the Interests.

(c)Any Independent Review Party (i) shall be an Independent Person selected by
the Issuer (or at the request of the Issuer, selected by the Collateral
Manager), (ii) when requested to do so by the Collateral Manager, shall be
required to assess the potential conflicts and merits of each applicable
Affiliate Transaction and either grant or withhold consent to such Affiliate
Transaction in its sole judgment and (iii) shall be Independent with respect to
the Issuer, the Collateral Manager and their respective Affiliates and not be
(A) affiliated with the Issuer (other than as a Holder or beneficial owner of a
Note or as a passive investor in the Issuer or an affiliate of the Issuer) or
the Collateral Manager or (B) involved in the daily management and control of
the Issuer or the Collateral Manager.

(d)The Issuer (i) shall be responsible for any fees relating to the services
provided by any Independent Review Party and shall reimburse any Independent
Review Party for such Independent Review Party’s out-of-pocket expenses and (ii)
may indemnify such Independent Review Party to the maximum extent permitted by
law, subject to terms and conditions satisfactory to the Collateral Manager.

Section 6.Records; Confidentiality.

The Collateral Manager shall maintain or cause to be maintained appropriate
books of account and records relating to its services performed hereunder, and
such books of account and records shall be accessible for inspection by
representatives of the Issuer, the Trustee and the Independent accountants
appointed by the Collateral Manager on behalf of the Issuer pursuant to Article
X of the Indenture at any time during normal business hours and upon not less
than three (3) Business Days’ prior notice. The Collateral Manager shall keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties (excluding any Holders of the Notes or holders of the Interests)
except (a) with the prior written consent of the Issuer, (b) such information as
a Rating Agency shall reasonably request in connection with its rating of the
Notes or supplying credit ratings or estimates on any obligation included in the
Assets, (c) in connection with establishing trading or investment accounts or
otherwise in connection with effecting Transactions on behalf of the Issuer, (d)
as required by (i) applicable law, regulation,

18

--------------------------------------------------------------------------------

 

court order, or a request by a governmental regulatory agency with jurisdiction
over the Collateral Manager or any of its affiliates, (ii) the rules or
regulations of any self-regulating organization, body or official having
jurisdiction over the Collateral Manager or any of its affiliates or (iii) the
Irish Stock Exchange, (e) to its professional advisors (including, without
limitation, legal, tax and accounting advisors), (f) such information as shall
have been publicly disclosed other than in known violation of this Agreement,
the Master Loan Sale Agreement, or the provisions of the Indenture or shall have
been obtained by the Collateral Manager on a non-confidential basis, (g) such
information as is necessary or appropriate to disclose so that the Collateral
Manager may perform its duties hereunder, under the Indenture or any other
Transaction Document or (h) general performance information which may be used by
the Collateral Manager, its affiliates or Owners in connection with their
marketing activities.  Notwithstanding the foregoing, it is agreed that the
Collateral Manager may disclose (i) that it is serving as collateral manager of
the Issuer, (ii) the nature, aggregate principal amount and overall performance
of the Issuer’s Assets, (iii) the amount of earnings on the Assets, (iv) such
other information about the Issuer, the Assets, the Notes and the Interests as
is customarily disclosed by managers of collateralized loan obligations and (v)
each of its respective employees, representatives or other agents may disclose
to any and all Persons, without limitation of any kind, the United States
federal income tax treatment and United States federal income tax structure of
the transactions contemplated by the Indenture, this Agreement and the related
documents and all materials of any kind (including opinions and other tax
analyses) that are provided to them relating to such United States federal
income tax treatment and United States income tax structure. For purposes of
this Section 6, the Holders of the Notes and the holders of the Interests shall
not be considered “non-affiliated third parties.”

Section 7.Obligations of Collateral Manager.

In accordance with the Collateral Manager Standard, the Collateral Manager shall
take care to avoid taking any action that would (a) materially adversely affect
the status of the Issuer for purposes of United States federal or state law, or
other law applicable to the Issuer, (b) not be permitted by the Issuer’s
Organizational Instruments, copies of which the Collateral Manager acknowledges
the Issuer has provided to the Collateral Manager, (c) violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer, including, without limitation, actions which would violate any United
States federal, state or other applicable securities law that is known by the
Collateral Manager to be applicable to it and, in each case, the violation of
which would have a Material Adverse Effect on the Issuer or have a material
adverse effect on the ability of the Collateral Manager to perform its
obligations hereunder, (d) require registration of the Issuer or the pool of
Assets as an “investment company” under Section 8 of the 1940 Act, or (e)
knowingly and willfully adversely affect the interests of the Holders of the
Notes or the holders of the Interests in the Assets in any material respect
(other than (i) as expressly permitted hereunder, under the Master Loan Sale
Agreement or under the Indenture or (ii) in connection with any action taken in
the ordinary course of business of the Collateral Manager in accordance with its
fiduciary duties to its Clients).  If the Collateral Manager is directed by the
Issuer or the requisite Holders of the Notes or holders of the Interests, as
applicable, to take any action which would, or could reasonably be expected to,
in each case in its reasonable business judgment, have any such consequences,
the Collateral Manager shall promptly notify the Issuer that such action would,
or could reasonably be expected to, in each case in its reasonable business
judgment, have one or more of the consequences set forth above

19

--------------------------------------------------------------------------------

 

and shall not take such action unless the Issuer then requests the Collateral
Manager to do so and both a Majority of the Controlling Class and a Majority of
the Interests have consented thereto in writing. Notwithstanding any such
request, the Collateral Manager may, in its sole discretion, choose not to take
such action unless (1) arrangements satisfactory to it are made to insure or
indemnify the Collateral Manager, affiliates of the Collateral Manager and
stockholders, partners, members, managers, directors, officers or employees of
the Collateral Manager or such affiliates from any liability and expense it may
incur as a result of such action and (2) if the Collateral Manager so requests
in respect of a question of law, the Issuer delivers to the Collateral Manager
an opinion of counsel (from outside counsel satisfactory to the Collateral
Manager) that the action so requested does not violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer or over the Collateral Manager.  Neither the Collateral Manager, its
affiliates, nor stockholders, partners, members, managers, directors, officers
or employees of the Collateral Manager or of its affiliates shall be liable to
the Issuer or any other Person, except as provided in Section 10.
Notwithstanding anything contained in this Agreement to the contrary, any
indemnification or insurance by the Issuer provided for in this Section 7 or
Section 10 shall be payable out of the Assets in accordance with the Priority of
Payments, and the Collateral Manager may take into account such Priority of
Payments in determining whether any proposed indemnity arrangements contemplated
by this Section 7 are satisfactory.

Section 8.Compensation.  

(a)As compensation for its performance of its obligations as Collateral Manager
under this Agreement and the Indenture, the Collateral Manager will be entitled
to receive on each Payment Date (in accordance with the Priority of Payments)
(i) a fee, which will accrue quarterly in arrears on each Payment Date (prorated
for the related Interest Accrual Period), in an amount equal to 0.25% per annum
(calculated on the basis of the actual number of days in the applicable
Collection Period divided by 360) of the Fee Basis Amount at the beginning of
the Collection Period relating to such Payment Date (the “Senior Collateral
Management Fee”), and (ii) a fee, which will accrue quarterly in arrears on each
Payment Date (prorated for the related Interest Accrual Period), in an amount
equal to 0.50% per annum (calculated on the basis of the actual number of days
in the applicable Collection Period divided by 360) of the Fee Basis Amount at
the beginning of the Collection Period relating to such Payment Date (the
“Subordinate Collateral Management Fee” and, together with the Senior Collateral
Management Fee, the “Collateral Management Fees”); provided that the Collateral
Management Fees due on any Payment Date shall not include any such fees (or any
portion thereof) that have been waived or deferred by the Collateral Manager
pursuant to this Section 8(a) or Section 8(b) of this Agreement no later than
the Determination Date immediately prior to such Payment Date. The Collateral
Management Fee will be payable on each Payment Date to the extent of the funds
available for such purpose in accordance with the Priority of Payments.

The Senior Collateral Management Fee is payable on each Payment Date only to the
extent that sufficient Interest Proceeds or Principal Proceeds are available in
accordance with the Priority of Payments. To the extent the Senior Collateral
Management Fee is not paid on a Payment Date due to insufficient Interest
Proceeds or Principal Proceeds (and such fee was not voluntarily deferred or
waived by the Collateral Manager), the Senior Collateral Management Fee due on
such Payment Date (or the unpaid portion thereof, as applicable, the “Senior
Collateral Management Fee Shortfall Amount”) will be automatically deferred for
payment on

20

--------------------------------------------------------------------------------

 

the succeeding Payment Date, with interest, in accordance with the Priority of
Payments.  Interest on Senior Collateral Management Fee Shortfall Amounts shall
accrue at LIBOR + 0.25% for the period beginning on the first Payment Date on
which the related Senior Collateral Management Fee was due (and not paid)
through the Payment Date on which such Senior Collateral Management Fee
Shortfall Amount (including accrued interest) is paid.

At the option of the Collateral Manager, by written notice to the Trustee, no
later than the Determination Date immediately prior to such Payment Date, on
each Payment Date, (i) all or a portion of the Senior Collateral Management Fee
or the Senior Collateral Management Fee Shortfall Amount (including accrued
interest) due and owing on such Payment Date may be deferred for payment on a
subsequent Payment Date, without interest (the “Current Deferred Senior
Management Fee”) and (ii) all or a portion of the previously deferred Senior
Collateral Management Fees or Senior Collateral Management Fee Shortfall Amounts
(including accrued interest) (collectively, the “Cumulative Deferred Senior
Management Fee”) may be declared due and payable and will be payable in
accordance with the Priority of Payments.  At such time as the Notes are
redeemed in whole in connection with an Optional Redemption (other than a
Refinancing) or a Tax Redemption, without duplication, all accrued and unpaid
Senior Collateral Management Fees, Current Deferred Senior Management Fees,
Cumulative Deferred Senior Management Fees and Senior Collateral Management Fee
Shortfall Amounts (collectively, the “Aggregate Senior Collateral Management
Fee”) shall be due and payable to the Collateral Manager.

The Subordinate Collateral Management Fee is payable on each Payment Date only
to the extent that sufficient Interest Proceeds or Principal Proceeds are
available in accordance with the Priority of Payments. To the extent the
Subordinate Collateral Management Fee is not paid on a Payment Date due to
insufficient Interest Proceeds or Principal Proceeds (and such fee was not
voluntarily deferred or waived by the Collateral Manager), the Subordinate
Collateral Management Fee due on such Payment Date (or the unpaid portion
thereof, as applicable, the “Subordinate Collateral Management Fee Shortfall
Amount”) will be automatically deferred for payment on the succeeding Payment
Date, with interest, in accordance with the Priority of Payments.  Interest on
the Subordinate Collateral Management Fee Shortfall Amounts shall accrue at
LIBOR + 0.25% for the period beginning on the first Payment Date on which the
related Subordinate Collateral Management Fee was due (and not paid) through the
Payment Date on which such Subordinate Collateral Management Fee Shortfall
Amount (including accrued interest) is paid.

At the option of the Collateral Manager, by written notice to the Trustee, no
later than the Determination Date immediately prior to such Payment Date, on
each Payment Date, (i) all or a portion of the Subordinate Collateral Management
Fee or the Subordinate Collateral Management Fee Shortfall Amount (including
accrued interest) due and owing on such Payment Date may be deferred for payment
on a subsequent Payment Date, without interest (the “Current Deferred
Subordinate Management Fee”) and (ii) all or a portion of the previously
deferred Subordinate Collateral Management Fees or Subordinate Collateral
Management Fee Shortfall Amounts (including accrued interest) (collectively, the
“Cumulative Deferred Subordinate Management Fee”) may be declared due and
payable and will be payable in accordance with the Priority of Payments.  At
such time as the Notes are redeemed in whole in connection with an Optional
Redemption (other than a Refinancing) or a Tax Redemption, without duplication,
all accrued and unpaid Subordinate Collateral Management Fees, Current Deferred
Subordinate Management Fees, Cumulative Deferred Subordinate Management Fees and
Subordinate

21

--------------------------------------------------------------------------------

 

Collateral Management Fee Shortfall Amounts (collectively, the “Aggregate
Subordinate Collateral Management Fee” and, together with the Aggregate Senior
Collateral Management Fee, the “Aggregate Collateral Management Fees”) shall be
due and payable to the Collateral Manager.

(b)The Collateral Manager may, in its sole discretion (but shall not be
obligated to), elect to waive all or any portion of the Collateral Management
Fees or the Aggregate Collateral Management Fees payable to the Collateral
Manager on any Payment Date.  Any such election shall be made by the Collateral
Manager delivering written notice thereof to the Trustee no later than the
Determination Date immediately prior to such Payment Date.  Any election to
waive the Collateral Management Fees or the Aggregate Collateral Management Fees
may also be made by written standing instructions to the Trustee; provided that
such standing instructions may be rescinded by the Collateral Manager at any
time.

(c)Except as otherwise set forth herein and in the Indenture, the Collateral
Manager will continue to serve as collateral manager under this Agreement
notwithstanding that the Collateral Manager will not have received amounts due
it under this Agreement because sufficient funds were not then available
hereunder to pay such amounts in accordance with the Priority of Payments.

(d)If this Agreement is terminated for any reason, or the Collateral Manager
resigns or is removed, (i) Collateral Management Fees calculated as provided in
Section 8(a) shall be prorated for any partial period elapsing from the last
Payment Date on which such Collateral Manager received the Collateral Management
Fees to the effective date of such termination, resignation or removal and (ii)
any unpaid Cumulative Deferred Senior Management Fees or Cumulative Deferred
Subordinate Management Fees shall be determined as of the effective date of such
termination, resignation or removal and, in each case, shall be due and payable
on each Payment Date following the effective date of such termination,
resignation or removal in accordance with the Priority of Payments until paid in
full. Otherwise, such Collateral Manager shall not be entitled to any further
compensation for further services but shall be entitled to receive any expense
reimbursement accrued to the effective date of termination, resignation or
removal and any indemnity amounts owing (or that may become owing) under this
Agreement. Any Aggregate Collateral Management Fees, expense reimbursement and
indemnities owed to such Collateral Manager or owed to any successor Collateral
Manager on any Payment Date shall be paid pro rata based on the amount thereof
then owing to each such Person, subject to the Priority of Payments.  

22

--------------------------------------------------------------------------------

 

Section 9.Benefit of the Agreement.

The Collateral Manager shall perform its obligations hereunder, under the Master
Loan Sale Agreement and under the Indenture in accordance with the terms of this
Agreement and the terms of the Master Loan Sale Agreement and the Indenture
applicable to it.  The Collateral Manager agrees and consents to the provisions
contained in Section 15.1(f) of the Indenture.  In addition, the Collateral
Manager acknowledges the pledge under the granting clause of the Indenture.

Section 10.Limits of Collateral Manager Responsibility.

(a)None of the Collateral Manager, its affiliates, its Owners or their
respective Related Persons nor any Independent Review Party assumes any
responsibility under this Agreement other than the Collateral Manager assumes
responsibility to render the services required to be performed by it hereunder,
and under the terms of the Indenture and the Master Loan Sale Agreement
applicable to it.  The Collateral Manager shall not be responsible for any
action or inaction of the Issuer or the Trustee in following or declining to
follow any advice, recommendation or direction of the Collateral Manager
including as set forth in Section 7.  The Indemnified Parties (as defined below)
shall not be liable to the Issuer, the Trustee, any Holder of Notes, any holder
of Interests, the Placement Agent, any of their respective affiliates, Owners or
Related Persons or any other Persons for any act, omission, error of judgment,
mistake of law, or for any claim, loss, liability, damage, judgment, assessment,
settlement, cost, or other expense (including attorneys’ fees and expenses and
court costs) arising out of any investment, or for any other act or omission in
the performance of the Collateral Manager’s obligations under or in connection
with this Agreement or the terms of any other Transaction Document applicable to
the Collateral Manager, incurred as a result of actions taken or recommended or
for any omissions of the Collateral Manager, or for any decrease in the value of
the Assets, except the Collateral Manager shall be liable (i) by reason of acts
or omissions constituting bad faith, willful misconduct or gross negligence in
the performance of its duties hereunder and under the terms of the Indenture or
(ii) with respect to the Collateral Manager Information, as of the date made,
containing any untrue statement of a material fact or omitting to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (the preceding clauses
(i) and (ii) collectively referred to for purposes of this Section 10 as
“Collateral Manager Breaches”). The Collateral Manager shall not be liable for
any consequential, punitive, exemplary or treble damages or lost profits
hereunder or under the Indenture. Nothing contained herein shall be deemed to
waive any liability which cannot be waived under applicable state or federal law
or any rules or regulations adopted thereunder.

(b)The Issuer shall indemnify and hold harmless the Collateral Manager, its
affiliates and Owners and their respective Related Persons and each Independent
Review Party, if any, (each, an “Indemnified Party”) from and against any and
all losses, claims, damages, judgments, assessments, costs or other liabilities
(collectively, “Losses”) and will promptly reimburse each such Indemnified Party
for all reasonable fees and expenses incurred by an Indemnified Party with
respect thereto (including reasonable fees and expenses of counsel)
(collectively, “Expenses”) arising out of or in connection with the issuance of
the Notes (including, without limitation, any untrue statement of material fact
contained in the Offering Circulars, or omission or alleged omission to state
therein a material fact necessary in order to make the statements

23

--------------------------------------------------------------------------------

 

therein, in the light of the circumstances under which they were made, not
misleading, other than Collateral Manager Information), the transactions
contemplated by the Offering Circulars, the Indenture or this Agreement and any
acts or omissions of any such Indemnified Party; provided that such Indemnified
Party shall not be indemnified for any Losses or Expenses incurred as a result
of any Collateral Manager Breach. Notwithstanding anything contained herein to
the contrary, the obligations of the Issuer under this Section 10 to indemnify
any Indemnified Party for any Losses or Expenses are non-recourse obligations of
the Issuer payable solely out of the Assets in accordance with the Priority of
Payments set forth in the Indenture.

Section 11.No Joint Venture.

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be deemed, for all purposes herein, an independent
contractor and shall, except as otherwise expressly provided herein or in the
Indenture or authorized by the Issuer from time to time, have no authority to
act for or represent the Issuer in any way or otherwise be deemed an agent of
the Issuer.  It is acknowledged that neither the Collateral Manager nor any of
its affiliates has provided or shall provide any tax, accounting or legal advice
or assistance to the Issuer or any other Person in connection with the
transactions contemplated hereby.

Section 12.Term; Termination.

(a)This Agreement shall commence as of the date first set forth above and shall
continue in force until the first of the following occurs: (i) the final
liquidation of the Assets and the final distribution of the proceeds of such
liquidation to the Holders of the Notes and the holders of the Interests, (ii)
the payment in full of the Notes and the satisfaction and discharge of the
Indenture in accordance with its terms or (iii) the early termination of this
Agreement with respect to the Collateral Manager in accordance with Section
12(c), in connection with the resignation of such Collateral Manager pursuant to
Section 12(b) or in connection with the removal of such Collateral Manager
pursuant to Section 14.

(b)Subject only to clause (c) below, the Collateral Manager may resign upon
ninety (90)  days’ prior written notice to the Issuer (or such shorter notice as
is acceptable to the Issuer), the Holders and the Trustee; provided that the
Collateral Manager shall have the right to resign immediately upon the
effectiveness of any material change in applicable law or regulations which
renders the performance by the Collateral Manager of its duties hereunder or
under the Indenture to be a violation of such law or regulation.

(c)Notwithstanding the provisions of clause (b) above, no resignation or removal
of the Collateral Manager or termination of this Agreement with respect to such
Collateral Manager in connection with such resignation or removal shall be
effective until the date as of which a successor Collateral Manager shall have
been appointed in accordance with Section 12(d) or Section 12(e) and has
accepted all of the Collateral Manager’s duties and obligations pursuant to this
Agreement in writing (an “Instrument of Acceptance”) and has assumed such duties
and obligations.

24

--------------------------------------------------------------------------------

 

(d)Promptly after notice of any removal under Section 14 or any resignation of
the Collateral Manager that is to take place while any of the Notes are
Outstanding, the Issuer shall transmit copies of such notice to the Trustee
(which shall forward a copy of such notice to the Holders) and each Rating
Agency (provided, however, in the case of Moody’s, only for so long as any Class
A Notes remain Outstanding) and shall appoint a successor Collateral Manager, at
the direction of a Majority of the Interests, which (i) has demonstrated an
ability to professionally and competently perform duties similar to those
imposed upon the Collateral Manager hereunder, (ii) is legally qualified and has
the capacity to assume all of the responsibilities, duties and obligations of
the Collateral Manager hereunder and under the applicable terms of the
Indenture, (iii) does not cause or result in the Issuer becoming, or require the
pool of Assets to be registered as, an investment company under the 1940
Act,  (iv) with respect to which the Global Rating Agency Condition has been
satisfied and (v) has been approved by a Majority of the Controlling Class.  

(e)If (i) a Majority of the Interests fails to nominate a successor within
thirty (30) days of initial notice of the resignation or removal of the
Collateral Manager or (ii) a Majority of the Controlling Class does not approve
the proposed successor nominated by the Holders of the Interests within ten (10)
days of the date of the notice of such nomination, then a Majority of the
Controlling Class shall, within sixty (60) days of the failure described in
clauses (i) or (ii) of this sentence, as the case may be, nominate a successor
Collateral Manager that meets the criteria set forth in Section 12(d).  If a
Majority of the Interests approves such Controlling Class nominee, such nominee
shall become the Collateral Manager.  If no successor Collateral Manager is
appointed within ninety (90) days (or, in the event of a change in applicable
law or regulation which renders the performance by the Collateral Manager of its
duties under this Agreement or the Indenture to be a violation of such law or
regulation, within thirty (30) days) following the termination or resignation of
the Collateral Manager, any of the Collateral Manager, a Majority of the
Interests and a Majority of the Controlling Class shall have the right to
petition a court of competent jurisdiction to appoint a successor Collateral
Manager, in any such case whose appointment shall, subject to clause (f) below,
become effective after such successor has accepted its appointment and without
the consent of any Holder of any Note or any holder of any Interest.

(f)Any successor Collateral Manager shall agree, as condition precedent to
assuming the obligations of the Collateral Manager hereunder, that, in the event
the initial Collateral Manager determines at any time (based on advice of
nationally recognized counsel experienced in such matters) that it is necessary
or advisable under the applicable requirements under Section 15G of the Exchange
Act of 1934 and the applicable rules and regulations thereunder (the “U.S. Risk
Retention Requirements”) to transfer the eligible horizontal residual interest
retained by for purposes of the U.S. Retention Requirements (the “U.S. Retention
Interest”) (or cause the U.S. Retention Provider to transfer the U.S. Retention
Interest) to the successor Collateral Manager, such successor Collateral Manager
shall acquire such U.S. Retention Interest from the initial Collateral Manager
and/or the U.S. Retention Provider on an arm’s-length basis.

25

--------------------------------------------------------------------------------

 

For the purposes of this section, “U.S. Retention Provider” shall mean NewStar
Commercial Loan Depositor 2017-1 LLC, a wholly-owned, bankruptcy-remote
subsidiary of the initial Collateral Manager.

(g)The successor Collateral Manager shall be entitled to the Collateral
Management Fees set forth in Section 8(a) and no compensation payable to such
successor Collateral Manager shall be greater than as set forth in Section 8(a)
without the prior written consent of 100% of the Holders of each Class of Notes,
including Collateral Manager Notes, and of 100% of the holders of the Interests.
Upon the later of the expiration of the applicable notice periods with respect
to termination specified in this Section 12 or in Section 14 and the acceptance
of its appointment hereunder by the successor Collateral Manager, all authority
and power of the Collateral Manager hereunder, whether with respect to the
Assets or otherwise, shall automatically and without action by any Person or
entity pass to and be vested in the successor Collateral Manager. The Issuer,
the Trustee and the successor Collateral Manager shall take such action (or the
Issuer shall cause the outgoing Collateral Manager to take such action)
consistent with this Agreement and as shall be necessary to effect any such
succession.

(h)If this Agreement is terminated pursuant to this Section 12, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in clause (h) below.

(i)Sections 6, 10, 15, 17, 21, 22, 23 and 25 shall survive any termination of
this Agreement pursuant to this Section 12 or Section 14.

Section 13.Assignments.

(a)Except as otherwise provided in this Section 13, the Collateral Manager may
not assign or delegate (except as provided in Section 2(e)) its rights or
responsibilities under this Agreement without (i) satisfaction of the Global
Rating Agency Condition with respect thereto and (ii) obtaining the consent of
the Issuer and the consent of a Majority of the Controlling Class and a Majority
of the Interests (voting separately).  The Collateral Manager shall not be
required to obtain such consents or satisfy such condition with respect to a
change of control transaction that is deemed to be an assignment within the
meaning of Section 202(a)(1) of the Advisers Act at the time of any such
transaction; provided that, if the Collateral Manager is a Registered Investment
Adviser, the Collateral Manager shall if required by applicable law and
otherwise in its discretion may obtain the consent of the Issuer or of the
Independent Review Party, if any, on behalf of the Issuer, in a manner
consistent with SEC Staff interpretations of Section 205(a)(2) of the Advisers
Act, to any such transaction.  For the avoidance of doubt, consent by the Issuer
or by any Independent Review Party shall be presumed to be granted should the
Issuer or such Independent Review Party fail to object within a reasonable
period following appropriate notice by the Collateral Manager of an actual,
potential or intended change of control transaction.

(b)The Collateral Manager may without satisfaction of the Global Rating Agency
Condition, without obtaining the consent of any Holder and, so long as such
assignment or delegation does not constitute an “assignment” for purposes of
Section 205(a)(2) of the Advisers Act during such time as the Collateral Manager
is a Registered Investment Adviser, without obtaining the prior consent of the
Issuer or of the Independent Review Party, if any, on behalf of the Issuer if
such consent is not then required by applicable law, (1) assign any of its
rights or obligations under this Agreement to an Affiliate; provided that such
Affiliate (i) has

26

--------------------------------------------------------------------------------

 

demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager pursuant to this Agreement, (ii)
has the legal right and capacity to act as Collateral Manager under this
Agreement, and (iii) shall not cause the Issuer or the pool of Assets to become
required to register under the provisions of the 1940 Act or (2) enter into (or
have its parent, if any, enter into) any consolidation or amalgamation with, or
merger with or into, conversion, or transfer of all or substantially all of its
assets to, another entity; provided that, at the time of such consolidation,
merger, amalgamation, conversion or transfer the resulting, surviving or
transferee entity assumes all the obligations of the Collateral Manager under
this Agreement generally and the other entity is a continuation of the
Collateral Manager in another corporate or similar form and has substantially
the same staff; provided, further, that such action does not cause the Issuer to
be subject to tax in any jurisdiction outside of its jurisdiction of formation;
provided, further, that the Collateral Manager shall deliver prior notice to the
Rating Agencies (provided, however, in the case of Moody’s, only for so long as
any Class A Notes remain Outstanding) of any assignment, delegation or
combination made pursuant to this sentence.  Upon the execution and delivery of
any such assignment by the assignee, the Collateral Manager will be released
from further obligations pursuant to this Agreement except with respect to its
obligations and agreements arising under Section 10, 12(g), 17, 21 through 23,
and 25 in respect of acts or omissions occurring prior to such assignment and
except with respect to its obligations under Section 15 after such assignment.

(c)This Agreement shall not be assigned by the Issuer without (i) the prior
written consent of (A) the Collateral Manager, (B) a Majority of the Interests
and (C) a Majority of the each Class of Notes (voting separately) and (ii)
satisfaction of the Global Rating Agency Condition, except in the case of
assignment by the Issuer (1) to an entity which is a successor to the Issuer
permitted under the Indenture, in which case such successor organization shall
be bound hereunder and by the terms of said assignment in the same manner as the
Issuer is bound hereunder or (2) to the Trustee as contemplated by the granting
clause of the Indenture. The Issuer has assigned its rights, title and interest
in (but not its obligations under) this Agreement to the Trustee pursuant to the
Indenture; and the Collateral Manager by its signature below agrees to, and
acknowledges, such assignment. Upon assignment by the Issuer, the Issuer shall
use reasonable efforts to cause such assignee to execute and deliver to the
Collateral Manager such documents as the Collateral Manager shall consider
reasonably necessary to effect fully such assignment.

(d)The Issuer shall provide the Rating Agencies (provided, however, in the case
of Moody’s, only for so long as any Class A Notes remain Outstanding) and the
Trustee (who shall provide a copy of such notice to the Controlling Class) with
notice of any assignment pursuant to this Section 13.

Section 14.Removal for Cause.

(a)The Collateral Manager may be removed for Cause upon ten (10) Business Days’
prior written notice by the Issuer (“Termination Notice”) at the direction of a
Supermajority of the Controlling Class.  Simultaneous with its direction to the
Issuer to remove the Collateral Manager for Cause, a Supermajority of the
Controlling Class shall give to the Issuer a written statement setting forth the
reason for such removal (“Statement of Cause”).  The Issuer shall deliver to the
Trustee (who shall deliver a copy of such notice to the Holders) a copy of the

27

--------------------------------------------------------------------------------

 

Termination Notice and the Statement of Cause within five (5) Business Days of
receipt.  No such removal shall be effective (A) until the date as of which a
successor Collateral Manager shall have been appointed in accordance with
Sections 12(d) and (e) and delivered an Instrument of Acceptance to the Issuer
and the removed Collateral Manager and the successor Collateral Manager has
effectively assumed all of the Collateral Manager’s duties and obligations and
(B) unless the Statement of Cause has been delivered to the Issuer as set forth
in this Section 14(a).  “Cause” shall mean any of the following:

(i)the Collateral Manager shall willfully and intentionally violate or breach
any material provision of this Agreement or the Indenture applicable to it (not
including a willful and intentional breach that results from a good faith
dispute regarding reasonable alternative courses of action or interpretation of
instructions);

(ii)the Collateral Manager shall breach any provision of this Agreement or any
terms of the Indenture applicable to it (other than as covered by clause (i) and
it being understood that failure to meet any Concentration Limitation,
Collateral Quality Test or Coverage Test is not a breach for purposes of this
clause (ii)), which breach would reasonably be expected to have a material
adverse effect on any Class of Noteholders and shall not cure such breach (if
capable of being cured) within thirty (30) days after the earlier to occur of a
Responsible Officer of the Collateral Manager receiving notice or having actual
knowledge of such breach, unless, if such breach is remediable, the Collateral
Manager has taken action commencing the cure thereof within such thirty (30) day
period that the Collateral Manager believes in good faith will remedy such
breach within sixty (60) days after the earlier to occur of a Responsible
Officer receiving notice or having actual knowledge thereof;

(iii)the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement or
the Indenture to be correct in any material respect when made which failure (A)
would reasonably be expected to have a material adverse effect on any Class of
Noteholders and (B) is not corrected by the Collateral Manager within thirty
(30) days of a Responsible Officer of the Collateral Manager receiving notice of
such failure, unless, if such failure is remediable, the Collateral Manager has
taken action commencing the cure thereof within such thirty (30) day period that
the Collateral Manager believes in good faith will remedy such failure within
sixty (60) days after the earlier to occur of a Responsible Officer receiving
notice thereof or having actual knowledge thereof;

(iv)the Collateral Manager is wound up or dissolved or there is appointed over
it or a substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or the Collateral Manager (A) ceases to be
able to, or admits in writing its inability to, pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, its creditors generally; (B) applies for or
consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Collateral Manager or of any
substantial part of its properties or assets in connection with any winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law, or authorizes such an application or consent, or
proceedings seeking such appointment are commenced without such authorization,
consent or application against the Collateral Manager and continue undismissed
for sixty (60) days; (C) authorizes or files a

28

--------------------------------------------------------------------------------

 

voluntary petition in bankruptcy, or applies for or consents (by admission of
material allegations of a petition or otherwise) to the application of any
bankruptcy, reorganization, arrangement, readjustment of debt, insolvency,
dissolution, or similar law, or authorizes such application or consent, or
proceedings to such end are instituted against the Collateral Manager without
such authorization, application or consent and are approved as properly
instituted and remain undismissed for sixty (60) days or result in adjudication
of bankruptcy or insolvency or the issuance of an order for relief; or (D)
permits or suffers all or any substantial part of its properties or assets to be
sequestered or attached by court order and the order (if contested in good
faith) remains undismissed for sixty (60) days;

(v)the occurrence and continuation of an Event of Default pursuant to Section
5.1(a), (b) or (c) of the Indenture that results primarily from any material
breach by the Collateral Manager of its duties under this Agreement or under the
Indenture which breach or default is not cured within any applicable cure
period; or

(vi)(A) the occurrence of an act by the Collateral Manager that constitutes
fraud or criminal activity in the performance of its obligations under this
Agreement (as determined pursuant to a final adjudication by a court of
competent jurisdiction) or the Collateral Manager being indicted for a criminal
offense materially related to its business of providing asset management
services, or (B) any Responsible Officer of the Collateral Manager primarily
responsible for the performance by the Collateral Manager of its obligations
under this Agreement (in the performance of his or her investment management
duties) is indicted for a criminal offense materially related to the business of
the Collateral Manager providing asset management services and continues to have
responsibility for the performance by the Collateral Manager under this
Agreement for a period of ten (10) days after such indictment.  

(b)If any of the events specified in clauses (a)(i) through (vi) of this Section
14 shall occur, the Collateral Manager shall give prompt written notice thereof
to the Issuer, the Holders, the Trustee, and the Rating Agencies (provided,
however, in the case of Moody’s, only for so long as any Class A Notes remain
Outstanding); provided that if any of the events specified in Section 14(a)(iv)
shall occur, the Collateral Manager shall give written notice thereof to the
Issuer, the Trustee, and the Rating Agencies (provided, however, in the case of
Moody’s, only for so long as any Class A Notes remain Outstanding) immediately
upon the Collateral Manager’s becoming aware of the occurrence of such event.  A
Majority of each Class of Notes, voting separately by Class, and a Majority of
the Interests, may waive any event described in Section 14(a)(i), (ii), (iii),
(v) or (vi) as a basis for termination of this Agreement and removal of the
Collateral Manager under this Section 14.  In no event will the Trustee be
required to determine whether or not Cause exists for the removal of the
Collateral Manager.

(c)If the Collateral Manager is removed pursuant to this Section 14, the Issuer
shall have, in addition to the rights and remedies set forth in this Agreement,
all of the rights and remedies available with respect thereto at law or equity.

29

--------------------------------------------------------------------------------

 

Section 15.Obligations of Resigning or Removed Collateral Manager.

(a)On, or as soon as practicable after, the date any resignation or removal is
effective, the Collateral Manager shall (at the Issuer’s expense):

(i)deliver to the Issuer or to such other Person as the Issuer shall instruct
all property and documents of the Issuer or otherwise relating to the Assets
then in the custody of the Collateral Manager;

(ii)deliver to the Trustee an accounting with respect to the books and records
delivered to the Trustee or the successor Collateral Manager appointed pursuant
to Section 12;

(iii)agree to cooperate with all reasonable requests related to any proceedings,
even after its resignation or removal, which arise in connection with this
Agreement or the Indenture, assuming the Collateral Manager has received an
indemnity in a form reasonably satisfactory to the Collateral Manager from an
entity reasonably satisfactory to the Collateral Manager, and expense
reimbursement reasonably satisfactory to the Collateral Manager; and

(iv)to the extent such payments are then being made into the Concentration
Account, direct the Obligors and loan agents under the Collateral Obligations to
make payments with respect to the Collateral Obligations directly to the
Collection Account.

(b)Notwithstanding such resignation or removal, the Collateral Manager shall
remain liable for its obligations under Section 10 and its acts or omissions
giving rise thereto and for any expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including reasonable attorneys’
fees) in respect of or arising out of a Collateral Manager Breach, subject to
the limitations of liability set forth in Section 10.

Section 16.Representations and Warranties.

(a)The Issuer hereby represents and warrants to the Collateral Manager as
follows:

(i)The Issuer has been duly organized and is validly existing under the laws of
the jurisdiction of its organization, has the full power and authority to own
its assets and the securities proposed to be owned by it and included in the
Assets and to transact the business in which it is presently engaged and is duly
qualified under the laws of each jurisdiction where its ownership or lease of
property, the conduct of its business or the performance of this Agreement, the
Indenture, the Master Loan Sale Agreement and the Notes require such
qualification, except for those jurisdictions in which the failure to be so
qualified, authorized or licensed would not have a Material Adverse Effect on
the Issuer.

(ii)The Issuer has full power and authority to execute, deliver and perform all
of its obligations under this Agreement, the Indenture, the Master Loan Sale
Agreement and the Notes and has taken all necessary action to authorize this
Agreement and the execution and delivery of this Agreement and the performance
of all obligations imposed upon it hereunder, and, as of the Closing Date, will
have taken all necessary action to authorize the Indenture, the Master Loan Sale
Agreement and the Notes and the execution, delivery and performance of this
Agreement, the Indenture, the Master Loan Sale Agreement and the Notes and the
performance of all obligations imposed upon it thereunder.  No consent of any
other Person including, without limitation, the holders of Interests and
creditors of the Issuer, and no license, permit, approval or

30

--------------------------------------------------------------------------------

 

authorization of, exemption by, notice or report to, or registration, filing
(other than any filings pursuant to the UCC required under the Indenture and
necessary to perfect any security interest granted thereunder) or declaration
with, any governmental authority is required by the Issuer in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement, the Indenture, the Master Loan Sale Agreement or the Notes or the
obligations imposed upon the Issuer hereunder and thereunder. This Agreement has
been, and each instrument and document to which the Issuer is a party required
hereunder or under the Indenture, the Master Loan Sale Agreement or the Notes
will be, executed and delivered by a Responsible Officer of the Issuer, and this
Agreement constitutes, and each instrument or document required hereunder to
which the Issuer is a party, when executed and delivered hereunder, will
constitute, the legally valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its terms, subject, as to enforcement, (A)
to the effect of bankruptcy, receivership, insolvency, winding-up or similar
laws affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency, winding-up or
similar event applicable to the Issuer and (B) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

(iii)The execution, delivery and performance of this Agreement and the documents
and instruments required hereunder and under the Indenture and the Master Loan
Sale Agreement will not violate any provision of any existing law or regulation
binding on the Issuer, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Issuer, or the
Organizational Instruments of, or any securities issued by, the Issuer or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Issuer is a party or by which the Issuer or any of its
assets may be bound, the violation of which would have a Material Adverse Effect
on the Issuer, and will not result in or require the creation or imposition of
any lien on any of its property, assets or revenues pursuant to the provisions
of any such mortgage, indenture, lease, contract or other agreement, instrument
or undertaking (other than the lien of the Indenture).

(iv)The Issuer is not in violation of its Organizational Instruments or in
breach or violation of or in default under any contract or agreement to which it
is a party or by which it or any of its property may be bound, or any applicable
statute or any rule, regulation or order of any court, government agency or body
having jurisdiction over the Issuer or its properties, the breach or violation
of which or default under which would have a material adverse effect on the
validity or enforceability of this Agreement or the provisions of the Indenture
applicable to the Issuer, or the performance by the Issuer of its duties
hereunder or thereunder.

(v)The Issuer acknowledges receipt of the Collateral Manager’s Form ADV, Part 2A
at or prior to execution of this Agreement, as well as Part 2B reflecting
relevant Collateral Manager personnel, as required by the Advisers Act.  The
Issuer acknowledges such Form ADV, Part 2A includes a description of the
Collateral Manager’s proxy voting policies.  The Issuer understands that it may
receive a copy of such proxy voting policies as well as information as to how
the Collateral Manager has voted proxies, if any, related to securities held by
the Issuer by contacting the Collateral Manager.

31

--------------------------------------------------------------------------------

 

(b)The Collateral Manager hereby represents and warrants to the Issuer, as of
the date hereof, as follows:

(i)The Collateral Manager is a corporation duly incorporated and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has full power and authority to own its assets and to transact
the business in which it is currently engaged, and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where the
performance of this Agreement would require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a material adverse effect on the ability of the Collateral
Manager to perform its obligations under this Agreement and the provisions of
the Indenture and the Master Loan Sale Agreement applicable to the Collateral
Manager, or on the validity or enforceability of this Agreement and the
provisions of the Indenture and the Master Loan Sale Agreement applicable to the
Collateral Manager.

(ii)The Collateral Manager has full power and authority to execute and deliver
this Agreement and to perform all of its obligations required hereunder and
under the provisions of the Indenture and the Master Loan Sale Agreement
applicable to the Collateral Manager, and has taken all necessary action to
authorize this Agreement on the terms and conditions hereof and the execution
and delivery of this Agreement and the performance of all obligations required
hereunder and under the terms of the Indenture and the Master Loan Sale
Agreement applicable to the Collateral Manager.  No consent of any other Person,
including, without limitation, equityholders and creditors of the Collateral
Manager, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority is required by the Collateral Manager hereof in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement or the obligations imposed on the Collateral
Manager hereunder or under the terms of the Indenture and of the Master Loan
Sale Agreement applicable to the Collateral Manager other than those which have
been obtained or made.  No representation is made herein with respect to the
requirements of state securities laws or regulations.  This Agreement has been
executed and delivered by a Responsible Officer of the Collateral Manager, and
this Agreement constitutes the valid and legally binding obligation of the
Collateral Manager enforceable against the Collateral Manager in accordance with
its terms, subject, as to enforcement, (A) to the effect of bankruptcy,
insolvency, winding-up or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency, winding-up or similar event applicable to the
Collateral Manager and (B) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

(iii)The execution, delivery and performance of this Agreement and the terms of
the Indenture and of the Master Loan Sale Agreement applicable to the Collateral
Manager will not violate any provision of any existing law or regulation binding
on the Collateral Manager (except that no representation is made herein with
respect to the requirements of state securities laws or regulations), or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Manager, or the Organizational Instruments
of, or any securities issued by, the Collateral Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Collateral Manager is a party or by which the Collateral Manager or
any of its assets may be bound, the violation of which would

32

--------------------------------------------------------------------------------

 

have a material adverse effect on the business, operations, assets or financial
condition of the Collateral Manager or which would reasonably be expected to
materially adversely affect its ability to perform its obligations hereunder or
under the Indenture or the Master Loan Sale Agreement.

(iv)There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the actual knowledge of the Collateral Manager,
threatened, that, if determined adversely to the Collateral Manager, would have
a material adverse effect upon the performance by the Collateral Manager of its
duties under this Agreement or the provisions of the Indenture or of the Master
Loan Sale Agreement applicable to the Collateral Manager.

(v)The Collateral Manager Information, as of its date, and only with respect to
the Collateral Manager Offering Circular Information in the Final Offering
Circular, as of the date of the Final Offering Circular and the Refinancing
Date, does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(vi)The only entities with rights with respect to any funds in the Concentration
Account are and will be parties to the Intercreditor Agreement, and the
Collateral Manager does not currently, and will not, act on behalf of any of its
Affiliates who are not parties to the Intercreditor Agreement to flow funds with
respect to Other Assets (as defined in the Intercreditor Agreement) through the
Concentration Account.

(c)The Collateral Manager makes no representation, express or implied, with
respect to the Issuer or the disclosure with respect to the Issuer.

(d)The Collateral Manager is registered as an Investment Adviser pursuant to
Section 203 of the Advisers Act.

Section 17.Limited Recourse; No Petition.

The Collateral Manager hereby agrees that it shall not institute against, or
join any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under United States federal or state or other bankruptcy or
similar laws until at least one year (or, if longer, the applicable preference
period then in effect) plus one day after payment in full of all Notes issued
under the Indenture; provided that nothing in this Section 17 shall preclude the
Collateral Manager from (A) taking any action prior to the expiration of such
applicable preference period in (x) any case or proceeding voluntarily filed or
commenced by the Issuer or (y) any insolvency proceeding filed or commenced
against the Issuer by any Person other than the Collateral Manager or (B)
commencing against the Issuer or any of its properties any legal action that is
not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding. The Collateral Manager hereby acknowledges and agrees
that the Issuer’s obligations hereunder will be solely the limited liability
company obligations of the Issuer, and that the Collateral Manager will not have
any recourse to any of the Affiliates of the Issuer or any of the shareholders,
partners, managers, members, officers or employees of the Issuer or of any
Affiliate of the Issuer with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any
Transactions contemplated hereby. Notwithstanding any other provisions hereof or
of

33

--------------------------------------------------------------------------------

 

any other Transaction Document, recourse in respect of any obligations of the
Issuer to the Collateral Manager hereunder or thereunder will be limited to the
Assets as applied in accordance with the Priority of Payments pursuant to the
Indenture and, on the exhaustion of the Assets, all claims against the Issuer
arising from this Agreement, the Indenture or any other Transaction Document or
any Transactions contemplated hereby or thereby shall be extinguished and shall
not revive. This Section 17 shall survive the termination of this Agreement for
any reason whatsoever.

Section 18.Notices.

Unless expressly provided otherwise herein, all notices, demands, certificates,
requests, directions and communications hereunder shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, (b) one (1)
Business Day after delivery to any overnight courier, (c) on the date personally
delivered to a Responsible Officer of the party to which sent, (d) on the date
transmitted by legible facsimile transmission with a confirmation of receipt, or
(e) upon receipt when transmitted by electronic mail transmission, in all cases
addressed to the recipient at such recipient’s address for notices as set forth
below:

(a)If to the Issuer:

NewStar Commercial Loan Funding 2017-1 LLC
c/o NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No. (617) 848-4373

Email:  operations@newstarfin.com

(b)If to the Collateral Manager:

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No. (617) 848-4373

Email:  operations@newstarfin.com

(c)If to the Trustee:

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention:  NewStar Commercial Loan Funding 2017-1 LLC (Jack Lindsay)

Facsimile No. (855) 869-2187

Email:  jack.lindsay@usbank.com

34

--------------------------------------------------------------------------------

 

(d)If to the Holders:

At their respective addresses set forth in the Register, as applicable.

Any party may change the address, telecopy number, or email address to which
communications or copies directed to such party are to be sent by giving notice
to the other parties of such change of address, telecopy number, or email
address in conformity with the provisions of this Section 18 for the giving of
notice.

Unless the parties hereto otherwise agree, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided, further, that if in any instance
the intended recipient declines or opts out of the receipt acknowledgment, then
such notice or communication shall be deemed to have been received on the
Business Day sent or posted, if sent or posted during normal business hours on
such Business Day, or if otherwise, at the opening of business on the next
Business Day.

Section 19.Binding Nature of Agreement; Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns as provided herein.

Section 20.Entire Agreement; Amendment.

This Agreement, the Indenture and the Master Loan Sale Agreement contain the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof.  The express
terms hereof and thereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof.  This Agreement
may not be modified or amended other than by an agreement in writing executed by
each of the parties hereto.  Neither the Issuer nor the Collateral Manager will
enter into any agreement amending, modifying or terminating this Agreement
without satisfaction of the Global Rating Agency Condition and obtaining the
consent of a Majority of the Controlling Class and a Majority of the Interests
(voting separately); provided that no such Global Rating Agency Condition or
consent will be required in connection with any amendment hereto the sole
purpose of which is to (i) correct inconsistencies, typographical or other
errors, defects or ambiguities or (ii) conform this Agreement to the Final
Offering Circular or the Indenture (as it may be amended from time to time). The
Issuer shall provide the Holders with notice of any amendment of this
Agreement.  

35

--------------------------------------------------------------------------------

 

Section 21.Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), provided that nothing herein shall be
construed in a manner that is inconsistent with the Advisers Act to the extent
the Advisers Act is applicable.

Section 22.Submission to Jurisdiction.

Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating this
Agreement, and hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court.  Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  Each party hereto irrevocably
consents to the service of any and all process in any action or proceeding by
the mailing or delivery of copies of such process to it the address set forth in
Section 18.  Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

Section 23.Waiver of Jury Trial.

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.

Section 24.Conflict with the Indenture.

In respect of any conflict between the terms of this Agreement and the Indenture
or actions required under the terms of the Indenture and the terms of this
Agreement, the terms of the Indenture shall control.

Section 25.Subordination; Assignment of Agreement.

The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the Indenture as if the Collateral Manager were a party to the
Indenture and hereby consents to the assignment of this Agreement as provided in
Section 15.1 of the Indenture.

36

--------------------------------------------------------------------------------

 

Section 26.Indulgences Not Waivers.

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

Section 27.Costs and Expenses.

Except as otherwise agreed to by the parties hereto, the costs and expenses
(including the fees and disbursements of counsel and accountants) of the
Collateral Manager and of the Issuer incurred in connection with the negotiation
and preparation of and the execution of this Agreement and any amendment hereto,
and all matters incidental thereto, shall be borne by the Issuer.  The Issuer
will pay or reimburse the Collateral Manager for expenses including fees and
out-of-pocket expenses reasonably incurred by the Collateral Manager in
connection with the services provided by the Collateral Manager under this
Agreement, the Indenture or the Master Loan Sale Agreement, including  with
respect to (a) legal advisers, consultants, rating agencies, accountants
(including tax accountants), brokers and other professionals retained by the
Issuer or the Collateral Manager (on behalf of the Issuer), (b) asset pricing
and asset rating services, compliance services and software, and accounting,
programming and data entry services directly related to the management of the
Assets, (c) all taxes, regulatory and governmental charges (not based on the
income of the Collateral Manager), insurance premiums or expenses, (d) any and
all costs and expenses incurred in connection with the acquisition or
disposition of investments on behalf of the Issuer (whether or not actually
consummated) and management thereof, including attorneys’ fees and
disbursements, (e) any fees, expenses or other amounts payable to the Rating
Agencies, (f) expenses and fees relating to any issuance of additional Notes,
redemption or Refinancing, as applicable, by the Issuer, (g) any extraordinary
costs and expenses incurred by the Collateral Manager in the performance of its
obligations under this Agreement and the Indenture (h) any out-of-pocket
expenses incurred by the Collateral Manager in connection with complying with
the U.S. Risk Retention Requirements and (i) as otherwise agreed upon by the
Issuer and the Collateral Manager.  In addition, the Issuer will pay or
reimburse the costs and expenses (including fees and disbursements of counsel
and accountants) of the Collateral Manager and the Issuer incurred in connection
with or incidental to the entering into of this Agreement or any amendment
thereof. The fees and expenses payable to the Collateral Manager on any Payment
Date are payable in accordance with the Priority of Payments.

Section 28.Third Party Beneficiary.

The parties hereto agree that the Trustee on behalf of the Secured Parties shall
be a third party beneficiary of this Agreement, and shall be entitled to rely
upon and enforce such provisions of this Agreement to the same extent as if it
were a party hereto.

37

--------------------------------------------------------------------------------

 

Section 29.Titles Not to Affect Interpretation.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

Section 30.Execution in Counterparts.

This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by e-mail (.pdf) or
facsimile transmission), each of which will be deemed an original, and all of
which together constitute one and the same instrument.  Delivery of an executed
counterpart signature page of this Agreement by e-mail (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 31.Provisions Separable.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Management
Agreement as of the date first written above.

 

NEWSTAR COMMERCIAL LOAN FUNDING 2017-1 LLC, as Issuer

 

 

 

By:

 

NewStar Financial, Inc., its Designated Manager

 

 

 

By:

 

/s/ TIMOTHY J. CONWAY

Name:

 

Timothy J. Conway

Title:

 

Chief Executive Officer

 

[Signature Page to Collateral Management Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Management
Agreement as of the date first written above.

 

NEWSTAR FINANCIAL, INC.,

as Collateral Manager

 

 

 

By:

 

/s/ TIMOTHY J. CONWAY

Name:

 

Timothy J. Conway

Title:

 

Chief Executive Officer

 

[Signature Page to Collateral Management Agreement]